Title: Daniel Raymond to James Madison, 26 January 1829
From: Raymond, Daniel
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Baltimore
                                
                                Jan. 26. 1829
                            
                        
                         
                        You will receive with this letter a pamphlet entitled "the American System" of which I am the Author. I have
                            lately read with great pleasure your letters on the Constitutional power of Congress to protect American manufactures. I
                            think those letters are calculated to do much good in the present excited state of public opinion on that subject in parts
                            of our Country. I have taken the liberty, perhaps rashly of treating of the same subject. Although I cannot hope to
                            suggest to you any new ideas respecting the constitution of the U. States, yet it may perhaps amuse you for half an hour,
                            to see what views, some, who were in their cradles when that instrument was made, have formed of that great work, in which
                            you had a principal hand. With great veneration & respect Your ob. Svt.
                        
                        
                            
                                D Raymond.
                            
                        
                    